David Newbern, Justice, dissenting. Section 1 of Act 562 of 1953, codified as Ark. Code Ann. § 14-201-203(a) (1987), contains this language: A city of the first class may, by ordinance, create a commission or commissions to operate, control, and supervise such of its municipally owned water, sewer, or light plants as may be prescribed by ordinance which are not now being operated by a commission created by or pursuant to valid special or local acts of the General Assembly. The question in this case is nothing more than whether a commission created pursuant to this statute may operate a cable television facility. If I properly understand the Court’s opinion the holding is that operation of the cable system by such a commission is permitted because it would be practical to do so and because the Paragould Light and Water Commission is a creature of city ordinance under the authority of this “permissive” statute. While I agree the statute is permissive, I cannot read it as permitting the Commission to operate anything other than “water, sewer, or light plants.” It would perhaps be a very good thing if there were a way we could insert “cable television authority” in the series of items a light and water commission created under Act 562 is allowed by law to control, but nothing in the Court’s opinion shows how we can do that. Our first duty is to apply the statute just as it reads, giving the words their ordinary meaning. Kansas City Southern Railway Co. v. Pleger, 301 Ark. 564, 785 S.W.2d 462 (1990); Jones v. Davis, 300 Ark. 130, 777 S.W.2d 582 (1989). While we may have the luxury of interpretation when the language of a statute is ambiguous, Dooley v. Hot Springs Family YMCA, 301 Ark. 23, 781 S.W.2d 457 (1989); Death & Permanent Total Disability Trust Fund v. Hempstead County, 304 Ark. 438, 803 S.W.2d 527 (1991), that is hardly the case in this instance. I respectfully dissent. Holt, C.J., joins in this dissent.